      Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

IN RE SKANSKA USA CIVIL
SOUTHEAST, INC. AND
SKANSKA USA, INC AS
OWNERS OF THE BARGE KS                                                  ADMIRALTY RULE 9(H)
5531 PRAYING FOR
EXONERATION FROM OR                                                     CIVIL ACTION NO.
LIMITATION OF LIABILITY                                                 3:20-CV-5980 – RV – MJF

CLAIM OF MARILYN                                                        SENIOR DISTRICT JUDGE
WOODBURY,                                                               ROGER VINSON

     CLAIMANT
_____________________________/

        MARILYN WOODBURY CLAIM AND ANSWER TO SKANSKA
             COMPLAINT FOR LIMITATION OF LIABILITY

         Claimant MARILYN WOODBURY, by and through her undersigned

counsel, hereby provides notice to this Court and to SKANSKA USA CIVIL

SOUTHEAST, INC. AND SKANSKA USA, INC. (“Skanska”) of her claim for

damages against Skanska pursuant to the December 14, 2020 Notice to Claimants

issued in Civil Action Number 3:20-CV-5984 (Barge KS 6010)1, now consolidated

with this Civil Action Number 3:20-CV-5980-RV-MJF, and pursuant to any other

applicable Notice to Claimants issued by this Court.                                Claimant’s Answer to




1
 Claimant reserves the right to pursue any and all other appropriate claims against Skanska if discovery reveals that
Claimant’s damages were caused by any other barge owned by Skanska.
     Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 2 of 6




Skanska’s Complaint for Limitation of Liability is included herein pursuant to the

subject Notice to Claimants. Claimant states as follows in support:

                            CLAIM FOR DAMAGES

      1.     Claimant is the owner of 585 Windrose Circle, Pensacola, Florida

32507, and resided there when Hurricane Sally made landfall on or about September

16, 2020.

      2.     At all relevant times Skanska owned and maintained a number of barges

in Pensacola Bay.

      3.     Skanska was aware of the fact that Hurricane Sally would likely make

landfall in proximity to Pensacola Bay and substantially affect the Pensacola Bay

area prior to making landfall.

      4.     Skanska had the ability to control and secure its barges in Pensacola

Bay and keep them from causing damage to other property, but Skanska negligence

disregarded and/or consciously disregarded the risk in the days and hours leading up

to Hurricane Sally’s landfall.

      5.     On or about September 16, 2020, Skanska had a duty to secure its

barges, but Skanska failed to secure numerous barges that subsequently drifted

through Pensacola Bay during the Hurricane Sally event, and those barges collided

with and caused damage to other property. Skanska’s failure to secure its barges

constitutes negligence and gross negligence within its privity and knowledge.
     Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 3 of 6




      6.     Upon information and belief, Claimant alleges that Barge KS 6010 was

the likely barge that collided with Claimant’s seawall at and adjacent to 585

Windrose Circle, Pensacola, Florida 32507.

      7.     Skanska’s negligence and gross negligence in failing to secure its

barges has caused damage to Claimant, including but not limited to damages

constituting expenditures of funds to repair and/or replace sections of the damaged

seawall

      8.     All conditions precedent to Claimant’s claim for relief have occurred

or have been waived.

      9.     Claimant reserves all rights to any and all available remedies in state

court pursuant to 28 U.S.C. §1333, and further reserves the right to a trial by jury in

any state court action.

      WHEREFORE, Claimant seeks an Order from this Court that would:

   a) Allow Claimant to intervene and join in this action;

   b) Dismiss Skanska’s Complaint for Exoneration and Limitation of Liability;

   c) Grant judgment in favor of Claimant, and award damages, costs, pre-judgment

      interest, and attorney’s fees; and

   d) Grant any other further relief that this Court deems just and appropriate under

      the circumstances.
     Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 4 of 6




   ANSWER TO SKANSKA’S COMPLAINT FOR EXONERATION AND
                 LIMITATION OF LIABILITY

      Claimant, by and through its undersigned counsel, and pursuant to the

December 14, 2020 Notice to Claimants and in Civil Action Number 3:20-CV-5984,

now consolidated with this Civil Action Number 3:20-CV-5980-RV-MJF, and

pursuant to any other applicable Notice to Claimants issued by this Court, hereby

submits her Answer to the Skanska Complaint for Exoneration and Limitation of

Liability filed in Civil Action Number 3:20-CV-5984, and states as follows:

      1.     Admitted that Skanska has stated in its Complaint that it is filing

pursuant to 28 U.S.C. §1333 and 9(H) of the Supplemental Rules. Claimant reserves

all rights to pursue any appropriate future state court action.

      2.     Admitted that Skanska is the owner of the subject barge. Denied that

Skanska is entitled to relief under the Limitation of Liability Act. Claimant is

without knowledge of the truth of the remaining allegations in Paragraph 2, and those

allegations are therefore denied at this time.

      3.     Claimant is without knowledge of the truth of the allegations in

Paragraph 3, and those allegations are therefore denied at this time.

      4.     Admitted.

      5.     Claimant specifically denies that Skanska acted with due diligence.

Claimant is without knowledge of the truth of the remaining allegations in Paragraph

5, and those allegations are therefore denied at this time.
     Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 5 of 6




      6.     Admitted.

      7.     Denied that Skanska acted reasonably. Admitted that Skanska lost

control of a number of barges.

      8.     Admitted.

      9.     Denied.

      10.    Denied that Skanska is entitled to the requested exoneration. Claimant

is without knowledge of the truth of the remaining allegations in Paragraph 10, and

those allegations are therefore denied at this time.

      11.    Claimant is without knowledge of the truth of the allegations in

Paragraph 11, and those allegations are therefore denied at this time.

      12.    Claimant is without knowledge of the truth of the allegations in

Paragraph 12, and those allegations are therefore denied at this time.

      13.    Claimant is without knowledge of the truth of the allegations in

Paragraph 13, and those allegations are therefore denied at this time.

      14.    Claimant is without knowledge of the truth of the allegations in

Paragraph 14, and those allegations are therefore denied at this time.

      15.    Denied that Skanska is entitled to the requested relief.

      16.    All allegations not expressly admitted herein are hereby denied.

      WHEREFORE, Claimant seeks an Order from this Court that would:

   a) Allow Claimant to intervene and join in this action;
     Case 3:20-cv-05980-MW-MJF Document 1007 Filed 05/03/21 Page 6 of 6




   b) Dismiss Skanska’s Complaint for Exoneration and Limitation of Liability;

   c) Grant judgment in favor of Claimant, and award damages, costs, pre-judgment

      interest, and attorney’s fees; and

   d) Grant any other further relief that this Court deems just and appropriate under

      the circumstances.


                                       /s/ Daniel M. Ewert
                                       DANIEL M. EWERT
                                       Florida Bar Number 0658146
                                       MOORE, HILL & WESTMORELAND, P.A.
                                       Maritime Place | Suite 100
                                       350 West Cedar Street (32502)
                                       Post Office Box 13290
                                       Pensacola, Florida 32591-3290
                                       Telephone: (850) 434-3541
                                       dewert@mhw-law.com
                                       kgraham@mhw-law.com
                                       Attorney for Marilyn Woodbury


                           CERTIFICATE OF SERVICE

      I, Daniel M. Ewert, hereby certify that on May 3, 2021, I caused a copy of
the foregoing to be filed through the Court’s CM/ECF system, which will serve all
counsel of record, specifically:
      Kenneth H. Tribuch
      Chaffe McCall LLP
      801 Travis, Suite 1910
      Houston, Texas 77002
      tribuch@chaffe.com
                                             /s/ Daniel M. Ewert
                                             Daniel M. Ewert
